Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 1 of 98




           EXHIBIT 14
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 2 of 98




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



BRITAX CHILD SAFETY, INC.,                 )
                                           )
                     Plaintiff,            )
                                           )      Civil Action No. 5:17-cv-02724-JFL
v.                                         )
                                           )
NUNA INTERNATIONAL B.V. and                )
NUNA BABY ESSENTIALS, INC.,                )
                                           )
                     Defendants.           )



                 REVISED INITIAL EXPERT WITNESS REPORT OF
                MR. ANDREW BOWMAN REGARDING INVALIDITY 1




1
  The Initial Expert Witness Disclosures of Andrew Bowman were initially served on Britax on
April 3, 2020. In accordance with an agreement between the parties on April 22, 2020, these
revised disclosures are now provided.



                         Confidential – Subject to Protective Order
        Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 3 of 98




                                                 TABLE OF CONTENTS

I.      Introduction ......................................................................................................................... 1

II.     Qualifications ...................................................................................................................... 2

III.    Information Considered ...................................................................................................... 4

IV.     Legal Standards Applied ..................................................................................................... 4

        A.         Claim Construction ................................................................................................. 4

        B.         Anticipation............................................................................................................. 6

        C.         Obviousness ............................................................................................................ 6

V.      Overview of Prior Art ......................................................................................................... 7

        A.         Overview of Strong ................................................................................................. 7

        B.         Overview of Boulevard 70 CS ................................................................................ 9

        C.         Overview of Meeker ............................................................................................. 14

        D.         Overview of Yamazaki .......................................................................................... 15

        E.         Overview of Wetter ............................................................................................... 17

VI.     Level of Ordinary Skill in the Art ..................................................................................... 19

VII.    Overview of the ’074 and ’504 Patents............................................................................. 19

VIII.   Prosecution History of the ’074 and ’504 Patents ............................................................ 23

        A.         ’074 Patent ............................................................................................................ 23

        B.         ’504 Patent ............................................................................................................ 25

IX.     The Asserted Claims Are Invalid Based on Strong .......................................................... 26

        A.         Strong Anticipates Claims 1-15 of the ’504 Patent .............................................. 26

        B.         Strong in View of the Knowledge of a POSA Renders Obvious Claims 1-
                   3, 5-7, and 16 of the ’074 Patent ......................................................................... 105

        C.         Strong in View of Yamazaki Renders Obvious Claims 1-15 of the ’504
                   Patent and Claims 1-3, 5-7, and 16 of the ’074 Patent ....................................... 131



                                                                     i
         Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 4 of 98




          D.        Strong in View of Wetter Renders Obvious Claims 1-15 of the ’504 Patent
                    and Claims 1-3, 5-7, and 16 of the ’074 Patent .................................................. 240

X.        The Asserted Claims Are Invalid Based on Meeker ....................................................... 331

          A.        Meeker Anticipates Claims 1-15 of the ’504 Patent and Claims 1-3, 5-7,
                    and 16 of the ’074 Patent .................................................................................... 331

          B.        Meeker in View of Yamazaki Renders Obvious Claims 1-15 of the ’504
                    Patent and Claims 1-3, 5-7, and 16 of the ’074 Patent ....................................... 425

          C.        Meeker in View of Wetter Renders Obvious Claims 1-15 of the ’504
                    Patent and Claims 1-3, 5-7, and 16 of the ’074 Patent ....................................... 519

XI.       The Asserted Claims are Invalid Based on the Britax Boulevard 70 CS........................ 584

          A.        The Britax Boulevard 70 CS Anticipates Claims 1-15 of the ’504 Patent ......... 584

          B.        The Boulevard 70 CS in View of the Knowledge of a POSA Renders
                    Obvious Claims 1-3, 5-7, and 16 of the ’074 Patent........................................... 670

          C.        The Boulevard 70 CS in View of Yamazaki Renders Obvious Claims 1-15
                    of the ’504 Patent and Claims 1-3, 5-7, and 16 of the ’074 Patent ..................... 702

          D.        The Boulevard 70 CS in View of Wetter Renders Obvious Claims 1-15 of
                    the ’504 Patent and Claims 1-3, 5-7, and 16 of the ’074 Patent ......................... 731

XII.      Materiality of Strong ....................................................................................................... 760

XIII.     Invalidity Under 35 U.S.C. § 112 ................................................................................... 762

          A.        “substantially adjacent” ...................................................................................... 762

          B.        “proximate an intersection of the backrest portion and the seat portion” ........... 765

          C.        “proximate an intermediate region of the seat portion” ...................................... 768

          D.        “generally at a middle of the seat portion in a forward and rearward
                    direction”............................................................................................................. 770

          E.        “generally at an intersection of the seat and backrest portions” ......................... 770

          F.        “proximate to the second belt path” and “proximate to the first belt path” ........ 771

          G.        “proximate to the seat portion” ........................................................................... 773

XIV. Testimony at Trial ........................................................................................................... 774



                                                                     ii
     Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 5 of 98




                                TABLE OF EXHIBITS

Def. Exhibit No.                                   Description
       12        U.S. Patent No. 9,499,074 to Strong et al. (“’074 patent”)
       13        U.S. Patent No. 9,586,504 to Strong et al. (“’504 patent”)
       54        Britax Child Safety, Inc., “BRITAX Convertible Car Seats: Forward Facing
                 Installation using Lap/Shoulder Belt and Two Lock-offs” (Jan. 6, 2011),
                 available at https://youtu.be/OrL4oZaEwuk (“NUNA0005232”)
       55        U.S. Patent Publication No. 2011/0227383 to Strong (“Strong”)
       88        U.S. Patent No. 7,901,003 to Meeker et al. (“Meeker”)
       89        U.S. Patent No. 6,508,510 to Yamazaki (“Yamazaki”)
       91        Britax Boulevard 70 CS User Guide (“User Guide”)
      100        Prosecution History of U.S. Patent Application No. 14/063,807 (“’074
                 Prosecution History”)
      101        Prosecution History of U.S. Patent Application No. 15/294,242 (“’504
                 Prosecution History”)
      102        Prosecution History of U.S. Patent Application No. 12/725.968 (“Strong
                 Prosecution History”)
      103        Plaintiff’s Supplemental Disclosure of Infringement Contentions (Oct. 18,
                 2019) (“Britax’s Supplemental Infringement Contentions”)
      104        Deposition Transcript of Curtis Strong (Mar. 4, 2020) (“Strong Tr.”)
      105        Britax Child Safety, Inc., video titled “BRITAX Convertible Car Seats:
                 Forward Facing Installation using Lap/Shoulder Belt and One Lock-off”
                 (Jan. 6, 2011), available at https://youtu.be/F6V_kscSxKE
                 (“NUNA0005231”)
      106        Britax Child Safety, Inc., video titled “BRITAX Convertible Car Seats:
                 Rear Facing Installation using Lap/Shoulder Belt and One Lock-off” (Jan.
                 6, 2011), available at https://youtu.be/7koBM82iYlw (“NUNA0005233”)
      107        Britax Child Safety, Inc., video titled “BRITAX Convertible Car Seats:
                 Rear Facing Installation using Lap/Shoulder Belt and Two Lock-offs” (Jan.
                 6, 2011), available at https://youtu.be/I1gD5S-9NFE (“NUNA0005234”)
      108        Curriculum Vitae of Andrew Bowman
      110        Merriam-Webster’s Collegiate Dictionary, 11th Edition (2003) (“Merriam-
                 Webster”)




                                           iii
       Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 6 of 98




          32.   This configuration allows Strong’s child seat to be securely fastened so as to

“securely retain an occupant and limit movement of that occupant, particularly during an impact”

and “to reduce the likelihood of injury.” Strong, ¶ [0002]. Strong’s “child safety seat may be

configured for installation in a forward-facing position or in a rearward-facing position to

accommodate children in the appropriate position based on the height and weight of a child, such

as according to the guidelines and standards of the United States National Highway

Transportation Safety Administration (NHTSA) and similar authorities in other countries.” Id., ¶

[0024].

          B.    Overview of Boulevard 70 CS

          33.   The Boulevard 70 CS is a child seat that was sold by Britax Child Safety, Inc.,

and is a child seat generally similar to that disclosed in Strong. Strong Tr., 60:24-61:11, 65:24-

67:2. The Boulevard 70 CS is further described in the Boulevard 70 CS User Guide (“User

Guide”) and in four videos produced by Britax and published online by the Britax Child Safety,

Inc. YouTube account on January 6, 2011. 2 The Boulevard 70 CS depicted below installed in a

rear-facing orientation and in a forward-facing orientation, was a convertible car seat sold by

Britax prior to the introduction of Britax’s ClickTight products. I understand that the Boulevard

70 CS is prior art under at least pre-AIA 35 U.S.C. § 102(a)(1).




2
  The four videos are: (1) Britax Child Safety, Inc., video titled “BRITAX Convertible Car Seats:
Rear Facing Installation using Lap/Shoulder Belt and Two Lock-offs” (Jan. 6, 2011), available at
https://youtu.be/I1gD5S-9NFE (“NUNA0005234”); (2) Britax Child Safety, Inc., video titled
“BRITAX Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
Lock-offs” (Jan. 6, 2011), available at https://youtu.be/OrL4oZaEwuk (“NUNA0005232”);
(3) Britax Child Safety, Inc., video titled “BRITAX Convertible Car Seats: Forward Facing
Installation using Lap/Shoulder Belt and One Lock-off” (Jan. 6, 2011), available at
https://youtu.be/F6V_kscSxKE (“NUNA0005231”); and (4) Britax Child Safety, Inc., video
titled “BRITAX Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and
One Lock-off” (Jan. 6, 2011), available at https://youtu.be/7koBM82iYlw (“NUNA0005233”).
                                                 9
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 7 of 98




                     NUNA0005234 (annotated).




                                10
       Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 8 of 98




                                   NUNA0005232 (annotated).

       34.     The Boulevard 70 CS includes clamps that displace the vehicle belt and add

tension to the belt when installing the child seat onto the vehicle seat. User Guide, 14, 23, 29;

NUNA0005232; NUNA0005234. The Boulevard 70 CS provides belt pathways for forward and

rear-facing directions and two seat-belt lock-offs for each belt pathway. User Guide, 22-23, 28-

29; NUNA0005232; NUNA0005234. The rear-facing belt path uses blue lock-offs and the front-

facing belt path uses red lock-offs.




                                                 11
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 9 of 98




                     NUNA0005234 (annotated).




                                12
     Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 10 of 98




                                 NUNA0005232 (annotated).

       35.    The lock-offs of the Boulevard 70 CS have lock-offs that include locking tabs and

clamps. User Guide, 14.




                                             Id.

                                              13
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 11 of 98




The locking tabs and clamps in the closed position secure the belt to the child seat, displacing the

belt into recesses inside the child seat, as shown in the above screenshots from NUNA0005232

and NUNA0005234.

       C.      Overview of Meeker

       36.     Like the ’074 and ’504 patents, U.S. Patent No. 7,901,003 to Meeker et al.

(“Meeker”) discloses a “car seat for transporting a child in an automobile” that is “convertible

from a rear-facing infant carrier into a forward-facing toddler carrier.” Meeker, Abstract.

Meeker issued on March 8, 2011, and I understand is prior art under at least pre-AIA 35 U.S.C.

§ 102(a)(1).

       37.     Seat shell assembly 12 includes a seating surface 16, a back surface 18, and raised

right and left sides 20R and 20L. Id., 7:25-27.




                                      Id., Fig. 1 (annotated).

                                                  14
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 12 of 98




                               v.      [16(b)(3)] “wherein placing the tensioning mechanism in
                                       the second position allows the seat base to receive the
                                       belt, and the movement of the tensioning mechanism
                                       from the second position to the first position presses the
                                       belt against the first and second edges and deflects a
                                       portion of the belt between first and second edges to be
                                       closer to the seat or backrest portion than portions of
                                       the belt that engage the first and second edges and thus
                                       applies tension to the belt to secure the child seat to the
                                       vehicle seat in a tensioned configuration,”

       1137. Limitation 16(b)(3) is identical to limitation to limitation 1(b)(3). It is my opinion

that Meeker in view of Yamazaki renders obvious limitation 16(b)(3) for the reasons discussed

above for limitation 1(b)(3) in Section X.C.2.a.vi.

                               vi.     [16(c)] “wherein the seat base of the child seat is
                                       configured to receive the belt in both a rear-facing and
                                       front-facing orientation.”

       1138. Limitation 16(c) is substantially identical to limitation 1(c), except that limitation

1(c) recites “when the seat base is in both a rear-facing orientation and when the seat base is in a

front-facing orientation” and limitation 16(c) recites “in both a rear-facing and front-facing

orientation.” It is my opinion that Meeker discloses limitation 16(c) for the reasons discussed

above for limitation 1(c) in Section X.C.2.a.vii.

XI.    The Asserted Claims are Invalid Based on the Britax Boulevard 70 CS

       A.      The Britax Boulevard 70 CS Anticipates Claims 1-15 of the ’504 Patent

               1.      Independent Claim 1

                       a.      [1(p)] “A child seat configured to be secured to a vehicle seat in
                               both a rear-facing and a forward-facing orientation by a belt of
                               the vehicle seat, the child seat comprising:”

       1139. The Boulevard 70 CS discloses a child seat configured to be secured to a vehicle

seat in both a rear-facing and a forward-facing orientation by a belt of the vehicle seat.




                                                584
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 13 of 98




       1140. The User Guide describes the Boulevard 70 CS as a “child seat” repeatedly

throughout, see, generally, User Guide, and includes sections for “Rear-Facing Installation” and

Forward-Facing Installation,” id., 20-31. For example, the User Guide provides instructions on

how to install the Boulevard 70 CS using the vehicle’s “lap-shoulder belt” in the rear-facing

orientation, id., 22-23, and using the vehicle’s “lap-shoulder belt” in the forward-facing

orientation, id., 28-29. These instructions are reproduced below.




                                         User Guide, 23.


                                                585
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 14 of 98




                                        User Guide, 29.

       1141. Additionally, the videos provided in NUNA0005233 and NUNA0005234

demonstrate how to secure the Boulevard 70 CS to a vehicle seat in a rear-facing orientation, and

the videos provided in NUNA0005231 and NUNA0005232 demonstrate how to secure the

Boulevard 70 CS to a vehicle seat in a forward-facing orientation.




                                              586
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 15 of 98




                     b.       [1(a)(1)] “a seat base comprising a seat portion, a backrest
                              portion,”

       1142. The Boulevard 70 CS discloses a seat base comprising a seat portion and a

backrest portion.

       1143. The User Guide depicts the Boulevard 70 as including a seat base comprising a

seat portion and a backrest portion. Sample depictions of the Boulevard 70 CS from the User

Guide are reproduced below.




                                  User Guide, 22 (annotated).




                                              587
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 16 of 98




                                                                         Backrest Portion

     Seat Base

                                                                          Seat Portion




                                       Id., 23 (annotated).

       1144. The picture from the User Guide, reproduced below, shows that the above-

identified backrest portion and seat portion of the Boulevard 70 CS correspond to the backrest

and seat areas of the seating area occupied by an occupant.




                                             Id., 33.




                                               588
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 17 of 98




                      c.     [1(a)(2)] “first and second lateral edges that protrude
                             forwardly and upwardly from the seat and backrest portions,”

       1145. The Boulevard 70 CS discloses first and second lateral edges that protrude

forwardly and upwardly from the seat and backrest portions.

       1146. The User Guide depicts the Boulevard 70 as including a seat base comprising first

and second lateral edges that protrude forwardly and upwardly from the seat and backrest

portions. Sample depictions of the Boulevard 70 CS from the User Guide are reproduced below.




                                  User Guide, 22 (annotated).




                                              589
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 18 of 98




                     First Lateral Edge           Second Lateral Edge




                                       Id., 23 (annotated).

       1147. The picture from the User Guide, reproduced below, shows that the above-

identified first and second lateral edges of the Boulevard 70 CS protrude forwardly and upwardly

from the seat and backrest portions.




                                             Id., 33.


                                               590
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 19 of 98




                       d.      [1(a)(3)] “a first belt path generally at a middle of the seat
                               portion in a forward and rearward direction, and”

       1148. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 6; id., Exhibit 3 at

7, the Boulevard 70 CS discloses a first belt path generally at a middle of the seat portion in a

forward and rearward direction.

       1149. The User Guide for the Boulevard 70 CS states instructs the user to “[r]oute the

vehicle belt through the rear-facing belt slots, then buckle” for the rear-facing installation. User

Guide, 23. This is depicted in the corresponding picture from the User Guide, reproduced below.




                                          Id. (annotated).

       1150.    NUNA0005234 also instructs the user to “pull the seat portion of the cover

forward to access the rear-facing belt path.” NUNA0005234. In addition to the picture from the

User Guide shown above, screenshots from this video, reproduced below, show that the rear-

facing belt path is generally at a middle of the seat portion in a forward and rearward direction.



                                                591
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 20 of 98




                      NUNA0005234 (annotated).




                                592
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 21 of 98




                                          Id. (annotated).

                         e.   [1(a)(4)] “a second belt path generally at an intersection of the
                              seat and backrest portions; and”

       1151. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 5-6; id., Exhibit 3

at 6-7, the Boulevard 70 CS discloses a second belt path generally at an intersection of the seat

and backrest portions.

       1152. The User Guide for the Boulevard 70 CS instructs users to “[r]oute the vehicle

belt through the forward-facing belt slots, then buckle. User Guide, 29. This is depicted in the

corresponding picture from the User Guide, reproduced below.




                                                593
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 22 of 98




                                          Id. (annotated).

       1153. NUNA0005232 also instructs the user to “pull the seat portion of the cover

forward to access the forward-facing belt path.” NUNA0005234. In addition to the picture from

the User Guide shown above, screenshots from this video, reproduced below, show that the

forward-facing belt path is generally at an intersection of the seat and backrest portions.




                                                594
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 23 of 98




                      NUNA0005232 (annotated).




                                595
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 24 of 98




                                         Id. (annotated).

                      f.      [1(b)(1)] “a tensioning mechanism attached to the seat base to
                              be movable between a first position and a second position,”

       1154. The Boulevard 70 CS discloses a tensioning mechanism attached to the seat base

to be movable between a first position and a second position. This is depicted in the

corresponding picture from the User Guide, reproduced below.

       1155. As shown below in screenshots from NUNA0005232 and NUNA0005234, the

Boulevard 70 CS includes four lock-offs: two for each of the first and second belt paths.




                                               596
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 25 of 98




   NUNA0005232 (annotated, showing the forward-facing lock-offs, with one open and one
                                       closed).




 NUNA0005234 (annotated, showing the rear-facing lock-offs, with one open and one closed).

       1156. The User Guide for the Boulevard 70 CS provides instructions on how to use the

lock-offs. User Guide, 14. It states that “[b]oth parts of the lock-off must be opened to secure a

vehicle belt.” Id. It also states that the lock-off includes a “locking tab” and a “clamp.” Id. The

instructions, reproduced below, show that the clamp displaces the belt and the locking tab locks

the clamp in place to retain the belt in a tensioned state. Id. Based on this disclosure, a POSA

would have understood that the clamp of each lock-off is a tensioning mechanism.


                                               597
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 26 of 98




                                                  Id.

       1157. The User Guide provides instructions on the use of the lock-offs for the forward-

and rear-facing installation. For both installations, it instructs users to “[o]pen the locking tab”

and “open the clamp” off the lock-off. Id. 23, 29. In this position, the clamp is in the second

position. After routing the lap and shoulder portions of the belt through the belt slots and

“[p]ush[ing] down into the middle of the child seating area with moderate force while removing

all slack from the bottom (lap) part of the vehicle belt,” it instructs users to “lock the lock-off” by

“[c]los[ing] the clamp over the vehicle belt” and “[s]lid[ing] your palm or thumb along the

locking tab until a click is heard.” Id. In this position, the clamp is in the first position. These

instructions are consistent with what is conveyed in NUNA005232 and NUNA0005234, except

the User Guide instructs users to only use one of the lock-offs in each belt path, and

NUNA005232 and NUNA0005234 instruct users to use both. See NUNA005232 and

NUNA0005234.

       1158. As can be seen in NUNA0005234, the clamp of each lock-off deflects the belt

within a recess in the seat base, thereby adding tension to the belt. The clamp portion of each

                                                 598
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 27 of 98




lock-off is what provides the deflection, as stated in the User Guide, which instructs users to

“[c]lose the clamp over the vehicle belt,” and seen in NUNA005232 and NUNA0005234.




                                   NUNA0005234 (annotated).




                                                599
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 28 of 98




     NUNA0005232 (annotated, showing belt deflection caused by the clamp of a lock-off).

       1159. Based on Britax’s infringement contentions and these disclosures, a POSA would

have understood that the clamps of each lock-off are a tensioning mechanism attached to the seat

base to be movable between a first position and a second position.

                      g.      [1(b)(2)] “the tensioning mechanism having an end attached to
                              the backrest portion at an axis such that the tensioning
                              mechanism rotates between the first position and the second
                              position pivotally about the axis, and”

       1160. The Boulevard 70 CS discloses the tensioning mechanism having an end attached

to the backrest portion at an axis such that the tensioning mechanism rotates between the first

position and the second position pivotally about the axis.

       1161. As stated above in Section XI.A.1.f, the clamps of each lock-off in the Boulevard

70 CS are a tensioning mechanism attached to the seat base to be movable between a first

position and a second position. A POSA would have understood that the forward-facing (red)

clamps have an end attached to the backrest portion at an axis such that they rotate between the

                                               600
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 29 of 98




first position and the second position pivotally about the axis. For example, the User Guide and

NUNA0005232 both depict the clamp of the lock-offs for the forward-facing belt path attached

to the backrest at an end such that they rotate between open and closed positions about an axis.




                         User Guide, 29 (red arrows depicting rotation).




                                               601
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 30 of 98




Id. 11 (annotated, indicating that numeral 26 corresponds to “Forward-Facing Lock-Offs (Red -
                                 under cover on front of shell)”)




                                   NUNA0005232 (annotated).

                       h.     [1(b)(3)] “wherein the tensioning mechanism has a first lateral
                              edge surface and a second lateral edge surface, the first and
                              second lateral edge surfaces extending along respective sides of
                              the tensioning mechanism from and transverse to the axis,”

       1162. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 10; id., Exhibit 3

at 11, the Boulevard 70 CS discloses that wherein the tensioning mechanism has a first lateral

edge surface and a second lateral edge surface, the first and second lateral edge surfaces

extending along respective sides of the tensioning mechanism from and transverse to the axis.

       1163. As stated above in Section XI.A.1.f, the clamps of each lock-off in the Boulevard

70 CS are a tensioning mechanism attached to the seat base to be movable between a first

position and a second position. The clamps include a first lateral edge surface and a second

lateral edge surface. For example, each of the bottom, left, and right surfaces of each clamp is


                                               602
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 31 of 98




located on a lateral edge of the tensioning mechanism formed by the clamps of the four lock-offs

and extends along respective sides of the tensioning mechanism. Based on Britax’s infringement

contentions, the bottom, left, or right surfaces of the clamps on one side of the child seat are a

first lateral edge surface, and the bottom, left, or right surfaces of the clamps on the other side of

the child seat are a second lateral edge surface. The User Guide shows that each of these

surfaces extend along respective sides of the tensioning mechanism from and transverse to the

axis about which each clamp rotates.




                                           User Guide, 23.




                                                 603
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 32 of 98




                                              Id., 29.

       1164. In Britax’s infringement contentions, it identifies portions of both True Tension

doors in the Accused Products as including the first and second lateral edge surfaces, even

though the True Tension door corresponding to the rear-facing orientation is not attached to the

backrest portion at the same “axis” as the True Tension door corresponding to the front-facing

orientation. Britax’s Supplemental Infringement Contentions, Exhibit 1 at 10; id., Exhibit 3 at

11. Based on my understanding of how Britax has apparently interpreted this term in its

infringement contentions, the clamps on one side of the child seat, i.e., one red clamp and one

blue clamp on the same side, include a first lateral edge surface that extends along one side of the

tensioning mechanism from and transverse to the axis, and the clamps on the other side of the

child seat, i.e., one red clamp and one blue clamp on the opposite side, include a second lateral

edge surface that extends along the other side of the tensioning mechanism from and transverse

to the axis, although each pair of red and blue clamps are located on different axes similarly to

the True Tension doors of the accused products.


                                                604
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 33 of 98




                        i.       [1(b)(4)] “wherein in the first position, the tensioning
                                 mechanism is substantially adjacent to the seat base, and”

        1165. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 11; id., Exhibit 3

at 12, the Boulevard 70 CS discloses that in the first position, the tensioning mechanism is

substantially adjacent to the seat base.

        1166. As stated above in Section XI.A.1.f, the clamps of each lock-off in the Boulevard

70 CS are a tensioning mechanism attached to the seat base to be movable between a first

position and a second position. The User Guide shows that when each clamp is closed, i.e., in

the first position, it is substantially adjacent to the seat base.




                                            User Guide, 14.

        1167. This can also be seen in NUNA0005232 and NUNA0005234, screenshots of

which are shown below.



                                                   605
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 34 of 98




                      NUNA0005232 (annotated).




                      NUNA0005234 (annotated).


                                606
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 35 of 98




                        j.      [1(b)(5)] “wherein in the second position, the tensioning
                                mechanism is at least partly displaced from the seat base in
                                order to enable at least one of the first belt path or the second
                                belt path to receive the belt;”

        1168. The Boulevard 70 CS discloses that in the second position, the tensioning

mechanism is at least partly displaced from the seat base in order to enable at least one of the

first belt path or the second belt path to receive the belt.

        1169. As stated above in Section XI.A.1.f, the clamps of each lock-off in the Boulevard

70 CS are a tensioning mechanism attached to the seat base to be movable between a first

position and a second position. The User Guide shows that when each clamp is opened, i.e., in

the second position, it is at least partly displaced from the seat base in order to enable at least one

of the first belt path or the second belt path to receive the belt. For example, the instructions for

using the lock-offs in the User Guide state that “[b]oth parts of the lock-off must be opened to

secure a vehicle belt.” User Guide, 14. This can also be seen in the corresponding figure,

reproduced below. The instructions for rear-facing and forward-facing installation also both

instruct the user to open the clamp before routing the belt through the belt slots. Id., 23, 29.




                                                  607
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 36 of 98




                                                Id., 14.

       1170. This is consistent with what is depicted in NUNA0005232 and NUNA0005234,

which instruct the user to “open both blue lock-offs by opening the locking tab and then opening

the clamp,” NUNA0005234, and “open both red lock-offs by opening the locking tab and then

opening the clamp,” NUNA0005232,, before routing the belt through the respective belt paths.

                       k.      [1(c)(1)] “wherein the first belt path is configured to allow a
                               user to position the belt to be displaced by the first and second
                               lateral edge surfaces relative to the first and second lateral
                               edges to secure the child seat to the vehicle seat when the child
                               seat is in the rear-facing orientation,”

       1171. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 13; id., Exhibit 3

at 14, the Boulevard 70 CS discloses that the first belt path is configured to allow a user to

position the belt to be displaced by the first and second lateral edge surfaces relative to the first

and second lateral edges to secure the child seat to the vehicle seat when the child seat is in the

rear-facing orientation.

                                                 608
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 37 of 98




       1172. As stated above in Section XI.A.1.h, the Boulevard 70 CS includes first and

second lateral edge surfaces. The blue lock-offs in the Boulevard 70 CS correspond to the first

belt path, as shown above in Section XI.A.1.d. NUNA0005234, which instructs users how to

install the Boulevard 70 CS in a rear-facing orientation, shows that when the belt is routed

through the rear-facing belt path and the blue clamps, each of which include portions of the first

and second lateral edge surfaces, are closed the belt positioned in the rear-facing belt path is

displaced by the bottom, left, and right surfaces of the clamps relative to the first and second

lateral edges to secure the child seat to the vehicle seat. This is shown in the screenshot of

NUNA0005234 reproduced below.




                                   NUNA0005234 (annotated).




                                                609
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 38 of 98




       1173. This is also shown in the rear-facing installation instructions and the lock-off

instructions found in the User Guide. For example, the User Guide instructs users to “[c]lose the

clamp over the vehicle belt,” the picture of which, reproduced below, shows that doing so

displaces the belt. User Guide, 14. A portion of the rear-facing installation instructions

depicting this limitation is also shown below.




                                              Id., 14.




                                                 610
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 39 of 98




                                         Id., 23 (annotated).

                       l.      [1(c)(2)] “wherein the second belt path is configured to allow
                               the user to position the belt to be displaced by the first and
                               second lateral edge surfaces relative to the first and second
                               lateral edges to secure the child seat to the vehicle seat when
                               the child seat is in the forward-facing orientation, and”

       1174. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 15; id., Exhibit 3

at 16, the Boulevard 70 CS discloses that the second belt path is configured to allow the user to

position the belt to be displaced by the first and second lateral edge surfaces relative to the first

and second lateral edges to secure the child seat to the vehicle seat when the child seat is in the

forward-facing orientation.

       1175. As stated above in Section XI.A.1.h, the Boulevard 70 CS includes first and

second lateral edge surfaces. The red lock-offs in the Boulevard 70 CS correspond to the second

belt path, as shown above in Section XI.A.1.e. NUNA0005232, which instructs users how to

install the Boulevard 70 CS in a forward-facing orientation, shows that when the belt is routed

through the forward-facing belt path and the red clamps, each of which include portions of the


                                                 611
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 40 of 98




first and second lateral edge surfaces, are closed the belt positioned in the rear-facing belt path is

displaced by the bottom, left, and right surfaces of the clamps relative to the first and second

lateral edges to secure the child seat to the vehicle seat. This is shown in the screenshot of

NUNA0005232 reproduced below.




                                    NUNA0005232 (annotated).

       1176. This is also shown in the lock-off instructions found in the User Guide. For

example, the User Guide instructs users to “[c]lose the clamp over the vehicle belt,” the picture

of which, reproduced below, shows that doing so displaces the belt. User Guide, 14.




                                                 612
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 41 of 98




                                               Id., 14.

                       m.      [1(d)] “wherein in each of the forward or rear-facing
                               orientations, the first and second lateral edge surfaces of
                               respective different portions of the tensioning mechanism
                               displace the belt to apply tension to the belt.”

       1177. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 17; id., Exhibit 3

at 18, the Boulevard 70 CS discloses that in each of the forward or rear-facing orientations, the

first and second lateral edge surfaces of respective different portions of the tensioning

mechanism displace the belt to apply tension to the belt.

       1178. As discussed above in Section XI.A.1.k with respect to limitation 1(c)(1), the first

and second lateral edge surfaces of the blue clamps displace the belt to apply tension to the belt

when the seat is installed in the rear-facing orientation. As discussed above in Section XI.A.1.l

with respect to limitation 1(c)(2), the first and second lateral edge surfaces of the red clamps

displace the belt to apply tension to the belt when the seat is installed in the forward-facing



                                                613
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 42 of 98




orientation. Based on how Britax has apparently interpreted this limitation in its infringement

contentions, the first and second lateral edge surfaces of respective different portions of the

tensioning mechanism displace the belt to apply tension to the belt.

               2.      Independent Claim 5

                       a.      [5(p)] “A child seat configured to be secured to a vehicle seat in
                               a rear-facing orientation in which an occupant of the child seat
                               faces toward a backrest of the vehicle seat and a forward-
                               facing orientation in which an occupant of the child seat faces
                               away from the vehicle backrest, where the vehicle seat has a
                               vehicle belt having a lap portion and a shoulder portion, the
                               child seat comprising:”

       1179. Limitation 5(p) is substantially identical to limitation 1(p), except that limitation

5(p) includes an explanation of the rear-facing and forward-facing orientations and recites

“where the vehicle seat has a vehicle belt having a lap portion and a shoulder portion.” For the

reasons stated above in Section XI.A.1.a, the Boulevard 70 CS discloses this limitation.

                       b.      [5(a)(1)] “a seat base comprising a seat portion and a backrest
                               portion, and”

       1180. Limitation 5(a)(1) is identical to limitation 1(a)(1). It is my opinion that the

Boulevard 70 CS discloses limitation 5(a)(1) for the reasons discussed above for limitation

1(a)(1) in Section XI.A.1.b.

                       c.      [5(a)(2)] “first and second lateral edges that protrude
                               forwardly and upwardly from the seat and backrest portions;”

       1181. Limitation 5(a)(2) is identical to limitation 1(a)(2). It is my opinion that the

Boulevard 70 CS discloses limitation 5(a)(2) for the reasons discussed above for limitation

1(a)(2) in Section XI.A.1.c.




                                                614
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 43 of 98




                       d.      [5(b)(1)] “a first belt path generally at a middle of the seat
                               portion in a forward and rearward direction, and”

       1182. Limitation 5(b)(1) is identical to limitation 1(a)(3). In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 26; id., Exhibit 3 at 28-29, it is my opinion that the

Boulevard 70 CS discloses limitation 5(b)(1) for the reasons discussed above for limitation

1(a)(3) in Section XI.A.1.d.

                       e.      [5(b)(2)] “a second belt path generally at an intersection of the
                               seat and backrest portions; and”

       1183. Limitation 5(b)(2) is identical to limitation 1(a)(4). In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 27; id., Exhibit 3 at 30, it is my opinion that the

Boulevard 70 CS discloses limitation 5(b)(2) for the reasons discussed above for limitation

1(a)(4) in Section XI.A.1.e.

                       f.      [5(c)(1)] “a tensioning mechanism attached to the seat base to
                               be movable between a first position and a second position,”

       1184. Limitation 5(c)(1) is identical to limitation 1(b)(1). It is my opinion that the

Boulevard 70 CS discloses limitation 5(c)(1) for the reasons discussed above for limitation

1(b)(1) in Section XI.A.1.f.

                       g.      [5(c)(2)] “the tensioning mechanism having an end attached to
                               the backrest portion at an axis such that the tensioning
                               mechanism is rotatable between the first position and the
                               second position pivotally about the axis, and”

       1185. Limitation 5(c)(2) is substantially identical to limitation 1(b)(2), except that

limitation 1(b)(2) states that the tensioning mechanism “rotates” and limitation 5(c)(2) states that

the tensioning mechanism “is rotatable.” It is my opinion that the Boulevard 70 CS discloses

limitation 5(c)(2) for the reasons discussed above for limitation 1(b)(2) in Section XI.A.1.g.

                                                615
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 44 of 98




                       h.      [5(c)(3)] “wherein the tensioning mechanism has a first rigid
                               edge surface and a second rigid edge surface,”

       1186. Limitation 5(c)(3) is substantially identical to the first portion of limitation

1(b)(3), except that limitation 1(b)(3) states that the tensioning mechanism has first and second

“lateral” edge surfaces and limitation 5(c)(3) states that the tensioning mechanism has first and

second “rigid” edge surfaces. In view of Britax’s apparent construction of this claim phrase in

its infringement contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at

30; id., Exhibit 3 at 34, it is my opinion that the Boulevard 70 CS discloses limitation 5(c)(3) for

the reasons discussed above for limitation 1(b)(3) in Section XI.A.1.h. For example, a POSA

would have understood that the Boulevard 70 CS discloses the surfaces identified in Section

XI.A.1.h as the first and second lateral edge surfaces are “rigid” because NUNA0005232 and

NUNA0005234 show that the clamps of the lock-offs are made of a rigid material such that no

deformation in the clamps is visible when they deflect the belt. See NUNA0005232 and

NUNA0005234.

                       i.      [5(c)(4)] “the first and second rigid edge surfaces extending
                               along respective sides of the tensioning mechanism from and
                               transverse to the axis,”

       1187. Limitation 5(c)(4) is substantially identical to the second portion of limitation

1(b)(3), except that limitation 1(b)(3) states that the surfaces are first and second “lateral” edge

surfaces and limitation 5(c)(3) states that the surfaces are first and second “rigid” edge surfaces.

In view of Britax’s apparent construction of this claim phrase in its infringement contentions, see

Britax’s Supplemental Infringement Contentions, Exhibit 1 at 31; id., Exhibit 3 at 35, it is my

opinion that the Boulevard 70 CS discloses limitation 5(c)(4) for the reasons discussed above for

limitation 1(b)(3) in Section XI.A.1.h. For example, a POSA would have understood that the

Boulevard 70 CS discloses the surfaces identified in Section XI.A.1.h as the first and second


                                                 616
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 45 of 98




lateral edge surfaces are “rigid” because NUNA0005232 and NUNA0005234 show that the

clamps of the lock-offs are made of a rigid material such that no deformation in the clamps is

visible when they deflect the belt. See NUNA0005232 and NUNA0005234.

                       j.      [5(d)(1)] “wherein in the first position, the first and second
                               rigid edge surfaces are substantially adjacent to the seat base,
                               and”

       1188. Limitation 5(d)(1) is substantially identical to limitation 1(b)(4), except that

limitation 1(b)(4) states that the “tensioning mechanism” is substantially adjacent to the seat base

and limitation 5(d)(1) states that the “first and second rigid edge surfaces” are substantially

adjacent to the seat base. In view of Britax’s apparent construction of this claim phrase in its

infringement contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 32;

id., Exhibit 3 at 36, it is my opinion that the Boulevard 70 CS discloses limitation 5(d)(1) for the

reasons discussed above for limitation 1(b)(4) in Section XI.A.1.i. For example, a POSA would

have understood that the Boulevard 70 CS discloses the first and second rigid edge surfaces are

part of the clamps of the lock-offs, which as stated above in Section XI.A.1.i are substantially

adjacent to the seat base when closed.

                       k.      [5(d)(2)] “wherein in the second position, the first and second
                               rigid edge surfaces are at least partly displaced from the seat
                               base so that the lap section of the vehicle belt and the shoulder
                               section of the vehicle belt are received by the backrest portion
                               from a gap between the first and second rigid edge surfaces
                               and the backrest portion so that application of tension to the
                               vehicle belt retains the child seat in the forward-facing
                               orientation with respect to the vehicle seat,”

       1189. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 33; id., Exhibit 3

at 37, the Boulevard 70 CS discloses that in the second position, the first and second rigid edge

surfaces are at least partly displaced from the seat base so that the lap section of the vehicle belt


                                                 617
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 46 of 98




and the shoulder section of the vehicle belt are received by the backrest portion from a gap

between the first and second rigid edge surfaces and the backrest portion so that application of

tension to the vehicle belt retains the child seat in the forward-facing orientation with respect to

the vehicle seat.

       1190. As stated above in Section XI.A.2.f, the clamps of each lock-off in the Boulevard

70 CS are a tensioning mechanism attached to the seat base to be movable between a first

position and a second position. The User Guide shows that when the red clamps, which includes

the surfaces identified as the first and second rigid edge surfaces in Section XI.A.2.h, are opened,

i.e., in the second position, they are at least partly displaced from the seat base so that the lap

section of the vehicle belt and the shoulder section of the vehicle belt are received by the

backrest portion from a gap between the first and second rigid edge surfaces and the backrest

portion so that application of tension to the vehicle belt retains the child seat in the forward-

facing orientation with respect to the vehicle seat. For example, the instructions for using the

lock-offs in the User Guide state that “[b]oth parts of the lock-off must be opened to secure a

vehicle belt.” User Guide, 14. This can also be seen in the corresponding figure, reproduced

below. The instructions for rear-facing and forward-facing installation also both instruct the user

to open the clamp before routing the belt through the belt slots. Id., 23, 29.




                                                 618
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 47 of 98




                                               Id., 14.

       1191. This is consistent with what is depicted in NUNA0005232 and NUNA0005234,

which instruct the user to “open both blue lock-offs by opening the locking tab and then opening

the clamp,” NUNA0005234, and “open both red lock-offs by opening the locking tab and then

opening the clamp,” NUNA0005232,, before routing the belt through the respective belt paths.

       1192. The User Guide and NUNA0005232 both show that the Boulevard 70 CS the lap

section of the vehicle belt and the shoulder section of the vehicle belt are received by the

backrest portion from a gap between the first and second rigid edge surfaces and the backrest

portion so that application of tension to the vehicle belt retains the child seat in the forward-

facing orientation with respect to the vehicle seat. The User Guide’s instructions for forward-

facing installation using the “lap-shoulder belt” instruct users to “[r]oute the belt through the

forward-facing belt slots, then buckle.” User Guide, 29. This can be seen in the screenshot from

NUNA0005232 reproduced below, which shows both red clamps open and the lap section and




                                                 619
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 48 of 98




shoulder section of the vehicle belt received by the backrest portion from a gap between the first

and second rigid edge surfaces and the backrest portion.




                                   NUNA0005232 (annotated).

       1193. The red clamps when closed apply tension to the vehicle belt to retain the child

seat in the forward-facing orientation with respect to the vehicle seat, as can be seen in the

screenshot below.




                                                620
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 49 of 98




                                    NUNA0005232 (annotated).

                       l.      [5(e)] “wherein movement of the first and second rigid edge
                               surfaces from the second position to the first position causes
                               the first and second rigid edge surfaces to displace a portion of
                               the shoulder section and a portion of the lap section of the
                               vehicle belt with respect to a surface of the backrest portion to
                               thereby increase the tension in the vehicle belt that retains the
                               child seat in the forward-facing orientation,”

       1194. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 34; id., Exhibit 3

at 39, the Boulevard 70 CS discloses that movement of the first and second rigid edge surfaces

from the second position to the first position causes the first and second rigid edge surfaces to

displace a portion of the shoulder section and a portion of the lap section of the vehicle belt with

respect to a surface of the backrest portion to thereby increase the tension in the vehicle belt that

retains the child seat in the forward-facing orientation.
                                                 621
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 50 of 98




       1195. As stated above in Section XI.A.2.k, the clamps of the red lock-offs can be

opened such that the lap section of the vehicle belt and the shoulder section of the vehicle belt

are received by the backrest portion from a gap between the first and second rigid edge surfaces

and the backrest portion so that application of tension to the vehicle belt retains the child seat in

the forward-facing orientation with respect to the vehicle seat. As can be seen in NUNA0005232

and NUNA0005234, screenshots of which are shown below, moving the clamp of each lock-off

to the closed position causes the first and second rigid edge surfaces of the clamps, identified

above in Section XI.A.2.h, to deflect a portion of the shoulder section and a portion of the lap

section of the vehicle belt with respect to a surface of the backrest portion to thereby increase the

tension in the vehicle belt that retains the child seat in the forward-facing orientation. The clamp

portion of each lock-off is what provides the deflection, as stated in the User Guide, which

instructs users to “[c]lose the clamp over the vehicle belt,” and seen in NUNA005232 and

NUNA0005234.




                                                 622
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 51 of 98




                      NUNA0005232 (annotated).




                      NUNA0005234 (annotated).

                                623
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 52 of 98




                                           User Guide, 14.

       1196. Thus, movement of the first and second rigid edge surfaces of the red clamps

from the open to the closed position causes the first and second rigid edge surfaces to displace a

portion of the shoulder section and a portion of the lap section of the vehicle belt with respect to

a surface of the backrest portion to thereby increase the tension in the vehicle belt that retains the

child seat in the forward-facing orientation.

                       m.      [5(f)] “wherein, in the forward-facing orientation, the first and
                               second rigid edge surfaces of a first portion of the tensioning
                               mechanism displace the belt to apply tension to the belt in the
                               second belt path, and”

       1197. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 36; id., Exhibit 3

at 42, the Boulevard 70 CS discloses that in the forward-facing orientation, the first and second

rigid edge surfaces of a first portion of the tensioning mechanism displace the belt to apply

tension to the belt in the second belt path.

       1198. As discussed above in Section XI.A.2.l with respect to limitation 5(e), the

Boulevard 70 CS discloses that movement of the first and second rigid edge surfaces from the

                                                 624
       Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 53 of 98




second position to the first position causes the first and second rigid edge surfaces to displace a

portion of the shoulder section and a portion of the lap section of the vehicle belt with respect to

a surface of the backrest portion to thereby increase the tension in the vehicle belt that retains the

child seat in the forward-facing orientation. For the same reasons discussed in Section XI.A.2.l,

the Boulevard 70 CS discloses that in the forward-facing orientation, the first and second rigid

edge surfaces of a first portion of the tensioning mechanism displace the belt to apply tension to

the belt in the second belt path. Based on how Britax has interpreted this term in its infringement

contentions, the first and second rigid edge surfaces of the red clamps are a first portion of the

tensioning mechanism and displace the belt to apply tension to the belt in the second belt path.

                       n.      [5(g)] “wherein, in the rear-facing orientation, the first and
                               second rigid edge surfaces of a second portion of the tensioning
                               mechanism displace the belt to apply tension to the belt.”

        1199. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 38; id., Exhibit 3

at 45, the Boulevard 70 CS discloses that in the rear-facing orientation, the first and second rigid

edge surfaces of a second portion of the tensioning mechanism displace the belt to apply tension

to the belt.

        1200. As discussed above in Section XI.A.2.d with respect to limitation 5(b)(1), the

Boulevard 70 CS includes a rear-facing belt path, i.e., a first belt path. As discussed above in

Section XI.A.2.h with respect to limitation 5(c)(3), the blue clamps include first and second rigid

edge surfaces based on how Britax’s infringement contentions have apparently interpreted that

limitation. Because the blue clamps operate to secure the child seat in the rear-facing position in

the same way that red clamps secure the child seat in the forward-facing position, the Boulevard

70 CS discloses that first and second rigid edge surfaces of the blue clamps displace the belt to

apply tension to the belt for the same reasons discussed above in Section XI.A.2.l with respect to
                                                 625
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 54 of 98




limitation 5(e). Based on how Britax’s infringement contentions have apparently interpreted this

limitation, the first and second rigid edge surfaces of the blue clamps are a second portion of the

tensioning mechanism.

                3.      Independent Claim 9

                        a.      [9(p)] “A child seat configured to be secured to a vehicle seat in
                                both a rear-facing and a forward-facing orientation with a
                                vehicle belt, the child seat comprising:”

         1201. Limitation 9(p) is substantially identical to limitation 1(p), except that limitation

1(p) states “by a belt of the vehicle seat” and limitation 9(p) states “with a vehicle belt.” It is my

opinion that the Boulevard 70 CS discloses limitation 9(p) for the reasons discussed above for

limitation 1(p) in Section XI.A.1.a.

                        b.      [9(a)(1)] “a seat base comprising a seat portion, a backrest
                                portion, and”

         1202. Limitation 9(a)(1) is identical to limitation 1(a)(1). It is my opinion that the

Boulevard 70 CS discloses limitation 9(a)(1) for the reasons discussed above for limitation

1(a)(1) in Section XI.A.1.b.

                        c.      [9(a)(2)] “opposing side portions that protrude forwardly from
                                the backrest portion and upwardly from the seat portion;”

         1203. The Boulevard 70 CS discloses opposing side portions that protrude forwardly

from the backrest portion and upwardly from the seat portion.

         1204. The User Guide depicts the Boulevard 70 as including a seat base comprising

opposing side portions that protrude forwardly from the backrest portion and upwardly from the

seat portion. Sample depictions of the Boulevard 70 CS from the User Guide are reproduced

below.




                                                 626
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 55 of 98




                      User Guide, 22 (annotated).

                       Opposing Side Portions




                                 627
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 56 of 98




                                        Id., 23 (annotated).

       1205. The picture from the User Guide, reproduced below, shows that the above-

identified opposing side portions of the Boulevard 70 CS protrude forwardly from the backrest

portion and upwardly from the seat portion.




                                              Id., 33.

                       d.      [9(b)(1)] “a first belt path generally at a middle of the seat
                               portion in a forward and rearward direction, and”

       1206. Limitation 9(b)(1) is identical to limitation 1(a)(3). In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 46; id., Exhibit 3 at 55-56, it is my opinion that the

Boulevard 70 CS discloses limitation 9(b)(1) for the reasons discussed above for limitation

1(a)(3) in Section XI.A.1.d.

                       e.      [9(b)(2)] “a second belt path generally at an intersection of the
                               seat and backrest portions; and”

       1207. Limitation 9(b)(2) is identical to limitation 1(a)(4). In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 47; id., Exhibit 3 at 57, it is my opinion that the

                                                628
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 57 of 98




Boulevard 70 CS discloses limitation 9(b)(2) for the reasons discussed above for limitation

1(a)(4) in Section XI.A.1.e.

                       f.      [9(c)(1)] “a tensioning mechanism attached to the seat base to
                               be movable between a first position and a second position and
                               comprising an engaging surface,”

       1208. The first portion of limitation 9(c)(1) is identical to limitation 1(b)(1). It is my

opinion that the Boulevard 70 CS discloses a tensioning mechanism attached to the seat base to

be movable between a first position and a second position for the reasons discussed above for

limitation 1(b)(1) in Section XI.A.1.f.

       1209. The Boulevard 70 CS further discloses the tensioning mechanism comprising an

engaging surface. The ’504 patent states that “the portion of the tensioning mechanism 330 that

contacts the belt 317 and holds the belt 317 against the seat base 305 may be defined as an

engaging surface.” ’504 patent at 15:56-59. The ’504 patent further states that “[t]he engaging

surface of the tensioning mechanism 330 may be used to apply tension to the belt 317 by moving

the tensioning mechanism 330 from the second position to the first position so that the engaging

surface of the tensioning mechanism 330 is adjacent a surface of the seat base 305.” Id., 15:59-

64.

       1210. As stated above in Section XI.A.1.f, after routing the lap and shoulder portions of

the belt through the belt slots and “[p]ush[ing] down into the middle of the child seating area

with moderate force while removing all slack from the bottom (lap) part of the vehicle belt,” the

User Guide instructs users to “lock the lock-off” by “[c]los[ing] the clamp over the vehicle belt”

and “[s]lid[ing] your palm or thumb along the locking tab until a click is heard.” User Guide, 23,

29. This is depicted in the instructions for using the lock-offs, reproduced below.




                                                629
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 58 of 98




                                               Id., 14.

       1211. From this disclosure, and from watching the videos in NUNA0005232 and

NUNA0005234, a POSA would have understood that the bottom surface of each clamp is

engaging surface, in accordance with the description provided in the ’504 patent. This is because

the clamp is closed “over the vehicle belt,” User Guide, 23, 29, meaning the bottom surface of

the clamp is one “portion of the tensioning mechanism 330 that contacts the belt 317 and holds

the belt 317 against the seat base,” ’504 patent at 15:56-59.

                       g.      [9(c)(2)] “the tensioning mechanism having an end attached to
                               the backrest portion such that the tensioning mechanism is
                               configured to rotate downwardly to the first position from the
                               second position about an axis, and”

       1212. Limitation 9(c)(2) is substantially identical to limitation 1(b)(2), except that

limitation 1(b)(2) states that the end is attached to the backrest portion “at an axis” and the

tensioning mechanism “rotates between the first position and the second position pivotally about

the axis,” and limitation 9(c)(2) states that the tensioning mechanism “is configured to rotate

downwardly to the first position from the second position about an axis.” It is my opinion that

the Boulevard 70 CS discloses limitation 9(c)(2) for the reasons discussed above for limitation


                                                 630
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 59 of 98




1(b)(2) in Section XI.A.1.g. For example, it is my opinion that the term “rotate downwardly” is

referring to rotating the free end of the tensioning mechanism toward the seat base. After routing

the lap and shoulder portions of the belt through the belt slots and “[p]ush[ing] down into the

middle of the child seating area with moderate force while removing all slack from the bottom

(lap) part of the vehicle belt,” the User Guide instructs users to “lock the lock-off” by

“[c]los[ing] the clamp over the vehicle belt” and “[s]lid[ing] your palm or thumb along the

locking tab until a click is heard.” User Guide, 23, 29. As can be seen below in the depiction

and corresponding description of the lock-offs in the User Guide, each of the clamps of the lock-

offs in the Boulevard rotate downwardly from the open position to the closed position.




                                               Id., 14.




                                                631
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 60 of 98




                                              Id., 23.

                      h.       [9(c)(3)] “wherein the tensioning mechanism has a first lateral
                               edge surface and a second lateral edge surface,”

       1213. Limitation 9(c)(3) is identical to the first part of limitation 1(b)(3). In view of

Britax’s apparent construction of this claim phrase in its infringement contentions, see Britax’s

Supplemental Infringement Contentions, Exhibit 1 at 51; id., Exhibit 3 at 62, it is my opinion that

the Boulevard 70 CS discloses limitation 9(c)(3) for the reasons discussed above for limitation

1(b)(3) in Section XI.A.1.h.

                      i.       [9(c)(4)] “the first and second lateral edge surfaces extending
                               along respective sides of the tensioning mechanism from and
                               transverse to the axis,”

       1214. Limitation 9(c)(4) is identical to the second part of limitation 1(b)(3). In view of

Britax’s apparent construction of this claim phrase in its infringement contentions, see Britax’s

Supplemental Infringement Contentions, Exhibit 1 at 52; id., Exhibit 3 at 63, it is my opinion that

the Boulevard 70 CS discloses limitation 9(c)(4) for the reasons discussed above for limitation

1(b)(3) in Section XI.A.1.h.




                                                632
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 61 of 98




                        j.      [9(d)] “wherein in the first position, the first and second lateral
                                edge surfaces are substantially adjacent to the seat base”

        1215. Limitation 9(d) is substantially identical to limitation 1(b)(4), except that

limitation 1(b)(4) states that the “tensioning mechanism” is substantially adjacent to the seat

base, and limitation 9(d) states that the “first and second lateral edge surfaces” are substantially

adjacent to the seat base. In view of Britax’s apparent construction of this claim phrase in its

infringement contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 53;

id., Exhibit 3 at 64, it is my opinion that the Boulevard 70 CS discloses limitation 9(d) for the

reasons discussed above for limitation 1(b)(4) in Section XI.A.1.i.

                        k.      [9(e)] “wherein in the second position, the first and second
                                lateral edge surfaces are at least partly displaced from the seat
                                base in order to receive the vehicle belt,”

        1216. Limitation 9(e) is substantially identical to limitation 1(b)(5), except that

limitation 1(b)(5) states that the “tensioning mechanism” is at least partly displaced from the seat

base in order to “enable at least one of the first belt path or the second belt path to receive the

belt,” and limitation 9(e) states that the “first and second lateral edge surfaces” are at least partly

displaced from the seat base in order to “receive the vehicle belt.” In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 54; id., Exhibit 3 at 65, it is my opinion that the

Boulevard 70 CS discloses limitation 9(e) for the reasons discussed above for limitation 1(b)(5)

in Section XI.A.1.j.




                                                  633
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 62 of 98




                       l.      [9(f)] “wherein movement of the first and second lateral edge
                               surfaces from the second position to the first position causes
                               the engaging surface, which is disposed between the first and
                               second lateral edge surfaces, to press a first portion of the
                               vehicle belt against the opposing side portions and deflect a
                               second portion of the vehicle belt to be closer to the seat
                               portion or backrest portion than the first portion of the vehicle
                               belt in order to apply tension to the vehicle belt to secure the
                               child seat to the vehicle seat in a tensioned configuration, and”

       1217. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 55; id., Exhibit 3

at 66, the Boulevard 70 CS discloses that movement of the first and second lateral edge surfaces

from the second position to the first position causes the engaging surface, which is disposed

between the first and second lateral edge surfaces, to press a first portion of the vehicle belt

against the opposing side portions and deflect a second portion of the vehicle belt to be closer to

the seat portion or backrest portion than the first portion of the vehicle belt in order to apply

tension to the vehicle belt to secure the child seat to the vehicle seat in a tensioned configuration.

       1218. As stated above in Section XI.A.3.k, the clamps of the red lock-offs can be

opened such that the forward-facing belt path can receive the belt, and the clamps of the blue

lock-offs can be opened such that the rear-facing belt path can receive the belt. As can be seen in

NUNA0005232 and NUNA0005234, screenshots of which are shown below, moving the clamp

of each lock-off to the closed position causes the engaging surface of the clamps, identified

above in Section XI.A.3.f, to press a first portion of the vehicle belt against the opposing side

portions and deflect a second portion of the vehicle belt to be closer to the seat portion or

backrest portion than the first portion of the vehicle belt in order to apply tension to the vehicle

belt to secure the child seat to the vehicle seat in a tensioned configuration. The clamp portion of

each lock-off is what provides the deflection, as stated in the User Guide, which instructs users to

“[c]lose the clamp over the vehicle belt,” and seen in NUNA005232 and NUNA0005234. The
                                                 634
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 63 of 98




below pictures show that when the clamps of the lock-offs are closed, the portion of the vehicle

belt engaged by the clamps is closed to the seat portion or backrest portion than the portion of the

vehicle belt that presses against the opposing side portions.




                                   NUNA0005232 (annotated).




                                                635
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 64 of 98




                      NUNA0005234 (annotated).




                           User Guide, 14.



                                636
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 65 of 98




       1219. The bottom surface of the clamps, identified above in Section XI.A.3.f as the

engaging surface, is disposed between the outer surfaces of the clamps making up the tensioning

mechanism. The screenshots from NUNA0005232 and NUNA0005234 reproduced below show

how the engaging surface is disposed between the first and second lateral edge surfaces.




                                   NUNA0005232 (annotated).




                                   NUNA0005234 (annotated).

       1220. Thus, movement of the first and second lateral edge surfaces of the clamps from

the open to the closed position causes the bottom surface of the clamps to press a first portion of


                                                637
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 66 of 98




the vehicle belt against the opposing side portions and deflect a second portion of the vehicle belt

to be closer to the seat portion or backrest portion than the first portion of the vehicle belt in

order to apply tension to the vehicle belt to secure the child seat to the vehicle seat in a tensioned

configuration.

                       m.      [9(g)] “wherein in each of the forward or rear-facing
                               orientations, respective different portions of the first and
                               second lateral edge surfaces of the tensioning mechanism
                               displace the belt to apply tension to the belt.”

       1221. Limitation 9(g) is substantially identical to limitation 1(d) except that limitation

1(d) states “the first and second lateral edge surfaces of respective different portions of the

tensioning mechanism” and limitation 9(g) states “respective different portions of the first and

second lateral edge surfaces of the tensioning mechanism.” In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 56; id., Exhibit 3 at 68, it is my opinion that the

Boulevard 70 CS discloses limitation 9(g) for the reasons discussed above for limitation 1(d) in

Section XI.A.1.m. For example, the surfaces of the clamps identified above in Section XI.A.3.l

in the annotated screenshots from NUNA0005232 and NUNA0005234, in addition to the

surfaces identified as the engaging surface, each displace the belt to apply tension to the belt. A

POSA would have understood that this is the case from NUNA0005232 and NUNA0005234 and

from the depiction of the lock-offs in use in the User Guide, reproduced below.




                                                 638
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 67 of 98




                                          User Guide, 14.

               4.      Independent Claim 13

                       a.      [13(p)] “A child seat configured to be secured to a vehicle seat
                               in both a rear-facing and a forward-facing orientation by a belt
                               of the vehicle seat, the child seat comprising:”

       1222. Limitation 13(p) is identical to limitation 1(p). It is my opinion that the

Boulevard 70 CS discloses limitation 13(p) for the reasons discussed above for limitation 1(p) in

Section XI.A.1.a.

                       b.      [13(a)(1)] “a seat base comprising a seat portion, a backrest
                               portion,”

       1223. Limitation 13(a)(1) is identical to limitation 1(a)(1). It is my opinion that the

Boulevard 70 CS discloses limitation 13(a)(1) for the reasons discussed above for limitation

1(a)(1) in Section XI.A.1.b.

                       c.      [13(a)(2)] “a first belt path generally at a middle of the seat
                               portion in a forward and rearward direction, and”

       1224. Limitation 13(a)(2) is identical to limitation 1(a)(3). In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 65; id., Exhibit 3 at 78-79, it is my opinion that the

                                                639
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 68 of 98




Boulevard 70 CS discloses limitation 13(a)(2) for the reasons discussed above for limitation

1(a)(3) in Section XI.A.1.d.

                       d.      [13(a)(3)] “a second belt path generally at an intersection of the
                               seat and backrest portions,”

       1225. Limitation 13(a)(3) is identical to limitation 1(a)(4). In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 66; id., Exhibit 3 at 80, it is my opinion that the

Boulevard 70 CS discloses limitation 13(a)(3) for the reasons discussed above for limitation

1(a)(4) in Section XI.A.1.e.

                       e.      [13(a)(4)] “first and second lateral edges that protrude
                               forwardly and upwardly from opposing sides of the backrest
                               portion proximate to the second belt path, third and fourth
                               lateral edges that protrude forwardly and upwardly from
                               opposing sides of the seat portion proximate to the first belt
                               path;”

       1226. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 67; id., Exhibit 3

at 82, the Boulevard 70 CS discloses first and second lateral edges that protrude forwardly and

upwardly from opposing sides of the backrest portion proximate to the second belt path, third

and fourth lateral edges that protrude forwardly and upwardly from opposing sides of the seat

portion proximate to the first belt path.

       1227. The User Guide depicts the Boulevard 70 as including a seat base comprising first

and second lateral edges that protrude forwardly and upwardly from the opposing sides of the

backrest portion proximate to the second belt path and third and fourth lateral edges that protrude

forwardly and upwardly from opposing sides of the seat portion proximate to the first belt path.

Sample depictions of the Boulevard 70 CS from the User Guide are reproduced below.



                                                640
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 69 of 98




                      User Guide, 23 (annotated).




                          Id., 29 (annotated).




                                  641
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 70 of 98




                                        Id., 23 (annotated).

       1228. The picture from the User Guide, reproduced below, shows that the above-

identified lateral edges of the Boulevard 70 CS protrude forwardly and upwardly from their

respective portions of the seat base.




                                              Id., 33.

                                                642
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 71 of 98




                      f.      [13(b)(1)] “a pivot structure having a first pivot portion
                              comprising a first lateral edge member and a second lateral
                              edge member,”

       1229. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 68; id., Exhibit 3

at 83, the Boulevard 70 CS discloses a pivot structure having a first pivot portion comprising a

first lateral edge member and a second lateral edge member

       1230. As shown below in screenshots from NUNA0005232 and NUNA0005234, the

Boulevard 70 CS includes four lock-offs: two for each of the first and second belt paths.




   NUNA0005232 (annotated, showing the forward-facing lock-offs, with one open and one
                                       closed).




                                               643
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 72 of 98




 NUNA0005234 (annotated, showing the rear-facing lock-offs, with one open and one closed).

       1231. The User Guide for the Boulevard 70 CS provides instructions on how to use the

lock-offs. User Guide, 14. It states that “[b]oth parts of the lock-off must be opened to secure a

vehicle belt.” Id. It also states that the lock-off includes a “locking tab” and a “clamp.” Id. The

instructions, reproduced below, show that the clamp displaces the belt and the locking tab locks

the clamp in place to retain the belt in a tensioned state. Id. Based on this disclosure, a POSA

would have understood that the clamp of each lock-off is a pivot structure.




                                               644
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 73 of 98




                                                 Id.

       1232. The User Guide provides instructions on the use of the lock-offs for the forward-

and rear-facing installation. For both installations, it instructs users to “[o]pen the locking tab”

and “open the clamp” off the lock-off. Id. 23, 29. After routing the lap and shoulder portions of

the belt through the belt slots and “[p]ush[ing] down into the middle of the child seating area

with moderate force while removing all slack from the bottom (lap) part of the vehicle belt,” it

instructs users to “lock the lock-off” by “[c]los[ing] the clamp over the vehicle belt” and

“[s]lid[ing] your palm or thumb along the locking tab until a click is heard.” Id. These

instructions are consistent with what is conveyed in NUNA005232 and NUNA0005234, except

the User Guide instructs users to only use one of the lock-offs in each belt path, and

NUNA005232 and NUNA0005234 instruct users to use both. See NUNA005232 and

NUNA0005234.

       1233. As can be seen in NUNA0005234, the clamp of each lock-off deflects the belt

within a recess in the seat base, thereby adding tension to the belt. The clamp portion of each

lock-off is what provides the deflection, as stated in the User Guide, which instructs users to

“[c]lose the clamp over the vehicle belt,” and seen in NUNA005232 and NUNA0005234.




                                                 645
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 74 of 98




                      NUNA0005234 (annotated).




                                646
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 75 of 98




     NUNA0005232 (annotated, showing belt deflection caused by the clamp of a lock-off).

       1234. Based on these disclosures of the Boulevard 70 CS and how Britax has apparently

interpreted the term “pivot structure” in its infringement contentions, a POSA would have

understood that the clamps of each lock-off are a pivot structure, and the red clamps constitute a

first lateral edge member, i.e., the clamp on one side of the forward-facing belt path, and a

second lateral edge member, i.e., the clamp on the other side of the forward-facing belt path.

                       g.      [13(b)(2)] “the pivot structure attached to the backrest portion
                               at an axis such that the pivot structure rotates between a first
                               position and a second position pivotally about the axis, the first
                               and second lateral edge members extending away from the
                               backrest and substantially perpendicular to the axis,”

       1235. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 69; id., Exhibit 3

at 85, the Boulevard 70 CS discloses the pivot structure attached to the backrest portion at an

axis such that the pivot structure rotates between a first position and a second position pivotally


                                                647
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 76 of 98




about the axis, the first and second lateral edge members extending away from the backrest and

substantially perpendicular to the axis.

       1236. As stated above in Section XI.A.4.f, the Boulevard 70 CS discloses that the

clamps of each lock-off are a pivot structure. As the depictions of the clamps in the User Guide

reproduced below indicate, each clamp is attached to the seat base at an axis such that they rotate

between an open and closed position pivotally about the axis.




                                           User Guide, 23.




                                                648
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 77 of 98




                                                Id., 29.

        1237.   As shown below in the screenshots from NUNA0005232, the red clamps for the

forward-facing belt path are attached to the backrest at an axis such that they rotate between a

closed position, i.e., a first position, and an open position, i.e., a second position, pivotally about

the axis. The below screenshots also show that the red clamps extend away from the backrest

and substantially perpendicular to the axis.




                            NUNA0005232 (first position) (annotated).




                                                  649
        Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 78 of 98




                                  Id. (second position) (annotated).

                        h.      [13(b)(3)] “wherein in the first position, the first pivot portion
                                is substantially adjacent to the seat base, and wherein in the
                                second position, the first pivot portion is at least partly
                                displaced from the seat base in order to enable the second belt
                                path to receive the belt;”

        1238. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 70; id., Exhibit 3

at 86, the Boulevard 70 CS discloses that in the first position, the first pivot portion is

substantially adjacent to the seat base, and wherein in the second position, the first pivot portion

is at least partly displaced from the seat base in order to enable the second belt path to receive the

belt.

        1239. As stated above in Section XI.A.4.g, the red clamps, i.e., the first pivot portion,

rotates to a closed, i.e., first position, and an open, i.e., second position. In the closed position,




                                                  650
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 79 of 98




the clamps are substantially adjacent to the seat base, as is apparent in the below screenshot from

NUNA0005232.




                           NUNA0005232 (first position) (annotated).

       1240. In the open position, the clamps are at least partly displaced from the seat base in

order to enable the second belt path to receive the belt, as is apparent in the below screenshot

from NUNA0005232.




                                                651
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 80 of 98




                                Id. (second position) (annotated).

                      i.      [13(c)(1)] “the pivot structure having a second pivot portion
                              comprising a third lateral edge member and a fourth lateral
                              edge member,”

       1241. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 71; id., Exhibit 3

at 87, the Boulevard 70 CS discloses the pivot structure having a second pivot portion

comprising a third lateral edge member and a fourth lateral edge member.

       1242. As stated above in Section XI.A.4.f, the Boulevard 70 CS discloses that the

clamps of each lock-off are a pivot structure. The blue clamps corresponding to the rear-facing

belt path, depicted below in the screenshots from NUNA0005234, are a second pivot portion.

One of the blue clamps is a third lateral edge member and the other blue clamp is a fourth lateral

edge member.




                                               652
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 81 of 98




                      NUNA0005234 (annotated).




                           Id. (annotated).




                                 653
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 82 of 98




                       j.        [13(c)(2)] “the third and fourth lateral edge members moving
                                 between a third position proximate to the seat portion and a
                                 fourth position at least partly displaced from the seat portion
                                 in order to enable the first belt path to receive the belt,”

       1243. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 72; id., Exhibit 3

at 89, the Boulevard 70 CS discloses that the third and fourth lateral edge members moving

between a third position proximate to the seat portion and a fourth position at least partly

displaced from the seat portion in order to enable the first belt path to receive the belt.

       1244. As stated above in Section XI.A.4.i, one of the blue clamps for the rear-facing belt

path is a third lateral edge member and the other blue clamp is a fourth lateral edge member. As

the depiction of the clamps in the User Guide reproduced below indicates, each clamp moves

between an open, i.e., fourth position, and a closed, i.e., third position.




                                           User Guide, 23.

       1245. The below screenshot from NUNA0005234 shows that the third position is

proximate to the seat portion.




                                                 654
        Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 83 of 98




                            NUNA0005234 (third position) (annotated).

        1246. The below screenshot from NUNA0005234 shows that the fourth position is at

least partly displaced from the seat portion in order to enable the first belt path to receive the

belt.




                                                 655
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 84 of 98




                                           Id. (annotated).

                       k.      [13(d)] “wherein the first belt path is configured to allow a user
                               to position the belt to be displaced by the third and fourth
                               lateral edge members relative to the third and fourth lateral
                               edges to secure the child seat to the vehicle seat when the child
                               seat is in the rear-facing orientation, and”

       1247. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 73; id., Exhibit 3

at 90, the Boulevard 70 CS discloses that the first belt path is configured to allow a user to

position the belt to be displaced by the third and fourth lateral edge members relative to the third

and fourth lateral edges to secure the child seat to the vehicle seat when the child seat is in the

rear-facing orientation.

       1248. The User Guide for the Boulevard 70 CS provides instructions for the rear-facing

orientation using the first belt path. User Guide, 22-23. Based on how Britax has interpreted this

claim term in its infringement contentions, these instructions, which are reproduced below,

indicate that the clamp displaces the belt relative to the third and fourth lateral edges to secure


                                                 656
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 85 of 98




the child seat to the vehicle seat when the child seat is in the rear-facing orientation. For

example, they instruct the user to “[c]lose the clamp over the vehicle belt.” User Guide, 23.




                                                 Id.

       1249. NUNA0005234 demonstrates that the child seat can be installed using both blue

clamps, i.e., the third and fourth lateral edge members. The below screenshots from

NUNA0005234 show that the blue clamps displace the belt relative to the third and fourth lateral




                                                 657
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 86 of 98




edges to secure the child seat to the vehicle seat when the child seat is in the rear-facing

orientation.




                           NUNA0005234 (fourth position) (annotated).




                                  Id. (third position) (annotated).




                                                 658
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 87 of 98




                       l.      [13(e)] “wherein the second belt path is configured to allow the
                               user to position the belt to be displaced by the first and second
                               lateral edge members relative to the first and second lateral
                               edges to secure the child seat to the vehicle seat when the child
                               seat is in the forward-facing orientation.”

       1250. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 74; id., Exhibit 3

at 92, the Boulevard 70 CS discloses that the second belt path is configured to allow the user to

position the belt to be displaced by the first and second lateral edge members relative to the first

and second lateral edges to secure the child seat to the vehicle seat when the child seat is in the

forward-facing orientation.

       1251. The User Guide for the Boulevard 70 CS provides instructions for the forward-

facing orientation using the second belt path. User Guide, 28-29. Based on how Britax has

interpreted this claim term in its infringement contentions, these instructions, which are

reproduced below, indicate that the clamp displaces the belt relative to the first and second lateral

edges to secure the child seat to the vehicle seat when the child seat is in the forward-facing

orientation. For example, they instruct the user to “[c]lose the clamp over the vehicle belt.”

User Guide, 29.




                                                659
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 88 of 98




                                                 Id.

       1252. NUNA0005232 demonstrates that the child seat can be installed using both red

clamps, i.e., the first and second lateral edge members. The below screenshots from

NUNA0005232 show that the red clamps displace the belt relative to the first and second lateral

edges to secure the child seat to the vehicle seat when the child seat is in the forward-facing

orientation.




                                                660
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 89 of 98




                    Id. (second position) (annotated).




                                   661
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 90 of 98




                            NUNA0005232 (first position) (annotated).

               5.      Dependent Claims 2, 7, 11, and 14: “wherein the first belt path
                       extends transversely with respect to a longitudinal axis of the child
                       seat across the seat portion of the seat base.”

       1253. For the reasons stated above in Sections XI.A.1, XI.A.2, XI.A.3, and XI.A.4, the

Boulevard 70 CS discloses each limitation of claims 1, 5, 9, and 13, respectively, from which

claims 2, 7, 11, and 14 depend, respectively. The Boulevard 70 CS further discloses the first belt

path extends transversely with respect to a longitudinal axis of the child seat across the seat

portion of the seat base. As discussed above in Section XI.A.1.d, the Boulevard 70 CS discloses

that the rear-facing belt path is a first belt path. The screenshots reproduced below from

NUNA0005234 depict the rear-facing belt path extending transversely with respect to a

longitudinal axis of the child seat across the seat portion of the seat base.




                                    NUNA0005234 (annotated).




                                                 662
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 91 of 98




                                          Id. (annotated).

               6.      Dependent Claims 3, 8, 12, and 15: “wherein the second belt path
                       extends transversely with respect to a longitudinal axis of the child
                       seat across the backrest portion of the seat base.”

       1254. For the reasons stated above in Sections XI.A.1, XI.A.2, XI.A.3, and XI.A.4, the

Boulevard 70 CS discloses each limitation of claims 1, 5, 9, and 13, respectively, from which

claims 3, 8, 12, and 15 depend, respectively. The Boulevard 70 CS further discloses the second

belt path extends transversely with respect to a longitudinal axis of the child seat across the

backrest portion of the seat base. As discussed above in Section XI.A.1.e, the forward-facing

belt path of the Boulevard 70 CS is a second belt path. The screenshots reproduced below from
                                                663
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 92 of 98




NUNA0005232 depict the forward-facing belt path extending transversely with respect to a

longitudinal axis of the child seat across the backrest portion of the seat base.




                                    NUNA0005232 (annotated).




                                                 664
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 93 of 98




                                         Id. (annotated).

               7.     Dependent Claim 4: “wherein the tensioning mechanism is attached to
                      the backrest portion so that the first and second edge surfaces are
                      movable from the second position to the first position in response to
                      receipt of a substantially vertical force.”

       1255. For the reasons stated above in Section XI.A.1, the Boulevard 70 CS discloses

each limitation of claim 1, from which claim 4 depends. In view of Britax’s apparent

construction of this claim phrase in its infringement contentions, see Britax’s Supplemental

Infringement Contentions, Exhibit 1 at 21; id., Exhibit 3 at 23, the Boulevard 70 CS further

discloses the tensioning mechanism is attached to the backrest portion so that the first and second




                                               665
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 94 of 98




edge surfaces are movable from the second position to the first position in response to receipt of

a substantially vertical force.

        1256. As stated above in Section XI.A.1.g, the red clamps of the tensioning mechanism

are attached to the backrest portion and rotate between a first position and a second position.

This is shown, for example, in the portion of the User Guide and NUNA0005232 reproduced

below, which depict the clamp of a forward-facing lock-off attached to the backrest portion.




                           User Guide, 29 (red arrows depicting rotation).




                                                666
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 95 of 98




                                    NUNA0005232 (annotated).

       1257. A POSA would have understood from the above pictures and from viewing the

installation of the Boulevard 70 CS in NUNA0005232 that a substantially upward vertical force

on the open red clamps would move the clamps from the second position to the first position.

               8.      Dependent Claim 6

       1258. For the reasons stated above in Section XI.A.2, the Boulevard 70 CS discloses

each limitation of claim 5, from which claim 6 depends.

                       a.      [6(a)] “wherein the first belt path is configured to allow a user
                               to position the lap section and the shoulder section of the
                               vehicle belt to be displaced by the first and second rigid edge
                               surfaces to secure the child seat to the vehicle seat when the
                               child seat is in the rear-facing orientation,”

       1259. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 39; id., Exhibit 3

at 47, the Boulevard 70 CS discloses that the first belt path is configured to allow a user to

position the lap section and the shoulder section of the vehicle belt to be displaced by the first

and second rigid edge surfaces to secure the child seat to the vehicle seat when the child seat is in

                                                 667
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 96 of 98




the rear-facing orientation for the reasons stated above in Section XI.A.1.k with respect to

limitation 1(c)(1), which discusses the installation of the child seat in the rear-facing orientation

using the lap and shoulder belt and the blue clamps, which include the first and second rigid edge

surfaces, as discussed in Section XI.A.2.h.

                       b.      [6(b)] “wherein the second belt path is configured to allow the
                               user to position the lap section and the shoulder section of the
                               vehicle belt to be displaced by the first and second rigid edge
                               surfaces to secure the child seat to the vehicle seat when the
                               child seat is in the forward-facing orientation.”

       1260. In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 39; id., Exhibit 3

at 47, the Boulevard 70 CS discloses that the second belt path is configured to allow the user to

position the lap section and the shoulder section of the vehicle belt to be displaced by the first

and second rigid edge surfaces to secure the child seat to the vehicle seat when the child seat is in

the forward-facing orientation for the reasons stated above in Section XI.A.1.l, which discusses

the installation of the child seat in the forward-facing orientation using the lap and shoulder belt

and the red clamps, which include the first and second rigid edge surfaces, as discussed in

Section XI.A.2.h.

               9.      Dependent Claim 10

       1261. For the reasons stated above in Section XI.A.3, the Boulevard 70 CS discloses

each limitation of claim 9, from which claim 10 depends.

                       a.      [10(a)] “wherein the first belt path is configured to allow a user
                               to position the vehicle belt to be displaced by the first and
                               second lateral edge surfaces to secure the child seat to the
                               vehicle seat when the child seat is in the rear-facing
                               orientation,”

       1262. Limitation 10(a) is substantially identical to limitation 6(a), except that limitation

10(a) refers to a “vehicle belt” instead of “the lap section and the should section of the vehicle

                                                 668
      Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 97 of 98




belt” and uses the term “first and second lateral edge surfaces” instead of “first and second rigid

edge surfaces.” In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 58; id., Exhibit 3

at 71, for the same reasons discussed above in Section XI.A.8.a with respect to limitation 6(a),

the Boulevard 70 CS discloses the first belt path is configured to allow a user to position the

vehicle belt to be displaced by the first and second lateral edge surfaces to secure the child seat to

the vehicle seat when the child seat is in the rear-facing orientation.

                       b.      [10(b)] “wherein the second belt path is configured to allow the
                               user to position the vehicle belt to be displaced by the first and
                               second lateral edge surfaces to secure the child seat to the
                               vehicle seat when the child seat is in the forward-facing
                               orientation.”

       1263. Limitation 10(b) is substantially identical to limitation 6(b), except that limitation

10(a) refers to a “vehicle belt” instead of “the lap section and the should section of the vehicle

belt” and uses the term “first and second lateral edge surfaces” instead of “first and second rigid

edge surfaces.” In view of Britax’s apparent construction of this claim phrase in its infringement

contentions, see Britax’s Supplemental Infringement Contentions, Exhibit 1 at 59; id., Exhibit 3

at 72, for the same reasons discussed above in Section XI.A.8.b with respect to limitation 6(b),

the Boulevard 70 CS discloses the second belt path is configured to allow the user to position the

vehicle belt to be displaced by the first and second lateral edge surfaces to secure the child seat to

the vehicle seat when the child seat is in the forward-facing orientation.




                                                 669
Case 5:17-cv-02724-JFL Document 102-14 Filed 06/19/20 Page 98 of 98




Executed this 27th day of April, 2020.

                                               Respectfully submitted,

                                               _____ ___ ___________________
                                               Andrew Bowman




                                         775
